JUDGMENT

PER CURIAM.
Upon consideration of the joint motion to issue the mandate in which the parties advise the court that the district court would not alter the sentence previously imposed on appellant, and the court’s order filed March 30, 2007, 481 F.3d 849, affirming the judgment of conviction, it is
ORDERED and ADJUDGED that the sentence of the District Court appealed from in this cause be affirmed.
The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.